

114 S2964 RS: GAO Mandates Revision Act of 2016
U.S. Senate
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 576114th CONGRESS2d SessionS. 2964[Report No. 114–305]IN THE SENATE OF THE UNITED STATESMay 19, 2016Mr. Johnson (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsAugust 30, 2016Reported under authority of the order of the Senate of July 14, 2016, by Mr. Johnson, without amendmentA BILLTo eliminate or modify certain mandates of the Government Accountability Office.
	
 1.Short titleThis Act may be cited as the GAO Mandates Revision Act of 2016.
		2.Reports eliminated
			(a)Single audit act monitoring responsibilities
 (1)In generalChapter 75 of title 31, United States Code, is amended— (A)by striking section 7506; and
 (B)by redesignating section 7507 as section 7506. (2)Technical and conforming amendmentThe table of sections for chapter 75 of title 31, United States Code, is amended by striking the items relating to sections 7506 and 7507 and inserting the following:
					7506. Effective date..
 (b)Review of Medigap premium levelsSection 111(c) of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 (Appendix F; 114 Stat. 2763A–473), as enacted into law by section 1(a)(6) of Public Law 106–554, is repealed.
 (c)Report on dispute resolution pilot programSection 1105 of the Sandy Recovery Improvement Act of 2013 (42 U.S.C. 5189a note) is amended by striking subsection (d).
 (d)Biennial survey regarding transportation intelligence reportsSection 114(u) of title 49, United States Code, is amended— (1)in paragraph (1)(A), by striking subsection (t) and inserting subsection (s)(4)(E);
 (2)by striking paragraph (7); and (3)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
 (e)Review and evaluation of guidance relating to post harvest processing of raw oystersSection 114 of the FDA Food Safety Modernization Act (21 U.S.C. 342 note) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 3.Reports modified (a)Oversight and audits under the Emergency Economic Stabilization Act of 2008Section 116(a)(3) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226(a)(3)) is amended by striking , regularly and no less frequently than once every 60 days, and inserting annually.
 (b)GAO study of financial regulationsSection 1016B(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496b(a)) is amended—
 (1)in the matter preceding paragraph (1), in the first sentence— (A)by striking Not later than the end of the 180-day period beginning on the date of the enactment of this Act, and annually thereafter, the and inserting The; and
 (B)by inserting periodically, as the Comptroller General determines is appropriate, after shall; (2)in paragraph (1), by striking , including whether relevant Federal agencies are applying sound cost-benefit analysis in promulgating rules; and inserting ; and;
 (3)by striking paragraph (2); and (4)by redesignating paragraph (3) as paragraph (2).
 (c)Reports on conflict mineralsSection 1502(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78m note) is amended—
 (1)in paragraph (1), by striking until the termination of the disclosure requirements under section 13(p) of the Securities Exchange Act of 1934 and inserting through 2020, in 2022, and in 2024; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by inserting through 2020, in 2022, and in 2024 after annually thereafter. (d)Update on actions taken by Secretary of HHS To implement GAO recommendationSection 632(d) of the American Taxpayer Relief Act of 2012 (Public Law 112–240; 126 Stat. 2354) is amended in the first sentence by striking December 31, 2015 and inserting December 31, 2023.
 (e)Review panelSection 399V–4(d)(2) of the Public Health Service Act (42 U.S.C. 280g–15) is amended— (1)in subparagraph (C), by striking , or an individual within the Government Accountability Office designated by the Comptroller General, shall and inserting shall designate a member of the review panel to; and
 (2)in subparagraph (D), by striking Comptroller General and inserting Secretary.August 30, 2016Reported without amendment